IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON



STATE OF WASHINGTON,                           NO. 73220-0-1

                       Respondent,
                                               DIVISION ONE
                       v.



LORI ANN HARGROVE,                             UNPUBLISHED OPINION
                                                                                    KO

                       Appellant.              FILED: February 29, 2016             o
                                                                                    CO




      Lau, J. — A jury convicted Lori Hargrove of unlawful possession of a controlled

substance and bail jumping. Hargrove appeals her conviction for bail jumping. She

contends the State presented insufficient evidence to support the conviction. We

disagree and affirm.

                                        FACTS

      On April 25, 2014, the State charged Lori Hargrove with possession of

methamphetamine. On December 11, 2014, the State amended the information to add

one count of bail jumping when she failed to appear for a November 13, 2014 trial

confirmation hearing.
No. 73220-0-1/2


      At the January 13, 2015 trial, the State offered and the court admitted 6 certified

court documents as Exhibits 6-11. Exhibit 6 is May 22, 2014 Skagit County District

Court minute entries indicating Hargrove's arraignment on the drug possession charge.

The exhibit states Hargrove was arraigned, advised of her constitutional rights, and

released upon her promise to appear. The exhibit also indicates Hargrove was ordered

to appear for a court hearing scheduled May 30, 2014, at 9:30 am. The bottom of the

form provides "Notice to Defendant" and "Defendant's Statement':

       NOTICE TO DEFENDANT:
       1. IF YOU FAIL TO COMPLETE THE ABOVE ACTION BY THE TIME
       ABOVE INDICATED, AND/OR FAIL TO APPEAR AT THE TIME
       SCHEDULED, A WARRANT FOR YOUR ARREST WILL BE ISSUED
       WITHOUT FURTHER NOTICE TO YOU, AND YOU MAY BE CHARGED
       WITH AN ADDITIONAL CRIMINAL OFFENSE OF "BAIL JUMPING", AND
       IF THE CHARGE AGAINST YOU IS A TRAFFIC OFFENSE, YOUR
       DRIVER'S LICENSE WILL BE SUSPENDED.


       DEFENDANT'S STATEMENT:
       I AGREE TO COMPLY WITH THE ABOVE ORDER, WHICH I HAVE
       READ, OR AGREE TO READ. I UNDERSTAND THAT EACH TERM OF
       THIS ORDER MARKED WITH AN "X" APPLIES TO ME.

Ex. 6. "Lori A. Hargrove" signed her name on the defendant's signature line

immediately beneath the notice and statement.

       Exhibit 7 is a copy of the information charging Hargrove with possession of a

controlled substance. The information included Hargrove's Department of Corrections

(DOC) number, case number, birth date, and physical description.

       Exhibit 8 is a court order filed June 13, 2014, quashing a warrant entered in this

case and setting dates and conditions of release. The order included the warning:

       FAILURE TO COMPLY WITH THIS ORDER SHALL RESULT IN
       IMMEDIATE ARREST. FAILURE TO APPEAR AT DATES SET ABOVE
       OR SUBSEQUENTLY SET PROVIDES A BASIS FOR FELONY BAIL
       JUMPING CHARGES.


                                            -2-
No. 73220-0-1/3




Ex. 8. The signature of "Lori A. Hargrove" appears immediately beneath this warning,

acknowledging "copy received". The order includes Hargrove's name, case number,

and residence address.


      Exhibit 9 is an order entered October 29, 2014, striking all previously scheduled

dates and setting new dates for Hargrove's possession of a controlled substance

charge. The order indicates a trial confirmation date of November 13, 2014, trial on

November 17, 2014, and time for trial date of December 17, 2014. The order was

signed by "Lori A. Hargrove." Ex. 9. The order contains Hargrove's name and case

number.


       Exhibit 10 is a court order directing the clerk to issue a bench warrant for

Hargrove's arrest based on her failure to appear at the November 13 trial confirmation

hearing. It contains Hargrove's name and case number.

       Exhibit 11 is a copy of the criminal clerk's minutes for Skagit County Superior

Court, indicating a bench warrant was ordered based on Hargrove's failure to appear at

the November 13 hearing.

       Hargrove's community corrections officer (CCO), Marlanea Aspden, identified

Hargrove in open court. The jury convicted Hargrove on both counts. Based on an

offender score of 7, the court sentenced Hargrove to 12 months on the possession

charge and 33 months on the bail jumping charge, both to be served concurrently.

Hargrove appeals her conviction for bail jumping.

                                        ANALYSIS

       Hargrove challenges the sufficiency of the evidence for her bail jumping

conviction. Due process requires the State to prove beyond a reasonable doubt all
No. 73220-0-1/4


facts of the charged crime. State v. W.R.. Jr.. 181 Wash. 2d 757, 761-62, 336 P.3d 1134

(2014); In re Winship. 397 U.S. 358, 364, 90 S. Ct. 1068, 25 L Ed. 2d 368 (1970).

When reviewing a challenge to the sufficiency of the evidence, we are highly deferential

to the jury's decision, and we do not consider questions of credibility, persuasiveness,

or conflicting testimony. State v. Davis. 182 Wash. 2d 222, 227, 340 P.3d 820 (2014). To

determine the sufficiency of the evidence, the test is whether, "after viewing the

evidence in the light most favorable to the State, any rational trier of fact could have

found the essential elements of the crime beyond a reasonable doubt." Davis. 182
Wash. 2d at 227 (quoting State v. Hosier. 157 Wash. 2d 1, 8,133 P.3d 936 (2006)). All

reasonable inferences from the evidence are drawn in favor of the State and interpreted

most strongly against the defendant. Davis. 182 Wash. 2d at 227. We view circumstantial

and direct evidence as equally reliable. State v. Ozuna. 184 Wash. 2d 238, 359 P.3d 739,

745(2015).

       To prove the charge of bail jumping, the State must show Hargrove was

"released by court order or admitted to bail with knowledge of the requirement of a

subsequent personal appearance" before the court and that she then failed to appear.

RCW 9A.76.170(1). In addition to proving the defendant's knowledge of a required

subsequent personal appearance, the State must also prove the person on trial is the

same person who failed to appear at the prior hearing. State v. Huber. 129 Wash. App.
499, 502-03, 119 P.3d 388 (2005).

       Hargrove relies on Huber. The State charged Wayne Huber with bail jumping

after his failure to appear on an unrelated charge. The bail jumping charge was tried

separately from the underlying charges. At trial, the State offered and the court



                                             -4-
No. 73220-0-1/5


admitted four certified court documents, (1) an information charging Huber with violating

a protection order and tampering with a witness, (2) a court order requiring him to

appear on July 10, 2003, (3) clerk's minutes indicating Huber failed to appear, and (4)

the bench warrant. The State called no witnesses, and made no attempt to prove that

the exhibits related to the same Wayne Huber that was on trial. Huber. 129 Wash. App. at

501.


       On appeal, Division Two of this court reversed his conviction. The court

reasoned the State failed to establish the defendant's identity because it did not link the

Wayne Huber named in the certified court documents to the defendant on trial:

             To sustain this burden when criminal liability depends on the
       accused's being the person to whom a document pertains.... the State
       must do more than authenticate and admit the document; it also must
       show beyond a reasonable doubt "that the person named therein is the
       same person on trial." Because "in many instances men bear identical
       names," the State cannot do this by showing identity of names alone.
       Rather, it must show, by "evidence independent of the record," that the
       person named therein is the defendant in the present action.
              The State can meet this burden in a variety of specific ways.
       Depending on the circumstances, these may include otherwise-admissible
       booking photographs, booking fingerprints, eyewitness identification, or,
       arguably, distinctive personal information. But the State does not meet its
       burden merely because the defense opts not to present evidence; if the
       State presents insufficient evidence, the defendant's election not to rebut it
       does not suddenly cause it to become sufficient.

Huber. 129 Wash. App. at 502-03 (footnotes omitted).

       Likewise, in State v. Santos. 163 Wash. App. 780, 260 P.3d 982 (2011), Division

Three of this court reversed the defendant's conviction for felony driving under the

influence. To prove the charge, the State had to prove the existence of four prior DUIs

within a given time frame. At trial, the State presented the defendant's prior judgments
No. 73220-0-1/6


and sentences bearing the name "Santos, Heraquio" or "Heraquio Santos." But the

State provided no evidence linking those judgements to the defendant on trial.

      The court concluded there was nothing in the exhibits that could be compared to

Santos "by simple observation" to determine identity. Similarly, "[t]he State produced no

evidence of Mr. Santos's address, birth date, or criminal history," and offered no

photographs of the defendant for comparison. Santos. 163 Wash. App. at 785.

       Hargrove claims the State presented the same kind of documentary evidence

found insufficient in Huber and Santos. In her view, without a witness to identify her as

the one who signed the certified court documents, or an expert to match her signature,

the State could not prove the same person who was on trial signed the documents. She

also contends the State failed to establish that she knew about a required subsequent

personal court appearance.

      We disagree. Unlike in Huber. Hargrove was tried for the underlying charge of

unlawful possession of a controlled substance in the same proceeding as the bail

jumping charge. During trial, Hargrove's community corrections officer, Marlanea

Aspden, identified Hargrove in open court and provided her DOC number. She testified

she was personally involved in arresting Hargrove on the underlying charge.

       On appeal, Hargrove does not challenge the adequacy of her CCO's in-court

identification. Unlike in Santos, the certified documents admitted here all relate to the

same proceeding, and bore the same cause number and same signature of "Lori A.

Hargrove." In Santos, the documents were prior judgments and sentences from

unrelated proceedings listing inconsistent versions of the defendant's name and date of
No. 73220-0-1/7


birth. Hargrove's unique DOC number appears next to the case number in the original

and amended information. Huber and Santos are unpersuasive.

      The in-court identification of Hargrove, and the documents admitted at trial,

support the rational circumstantial inference that the person named in the documents

was the person who failed to appear on November 13, and was the same defendant at

trial. This evidence also supports the reasonable inference that by signing the order

setting the November 13 hearing, Hargrove knew of a mandatory subsequent personal

court appearance. Considered in the light most favorable to the State, we conclude

sufficient evidence exists to support Hargrove's bail jumping conviction.1 The trial court

properly dismissed Hargrove's motion to dismiss. We affirm.




                                                                XJ^
                                                                     }


WE COMCU



                                                   ~"p.19
Wash. App. 11, 14, 573 P.2d 1343 (1978).
                                            -7-